Citation Nr: 0412567	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  97-22 040	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 1997 rating decision determined that 
no new and material evidence had been submitted to permit a 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss.  A September 2001 rating decision 
denied service connection for tinnitus.   

In December 2003, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in St. Petersburg, Florida.

In the decision below, the Board reopens the bilateral 
hearing loss claim, but finds that additional evidentiary 
development is needed before a decision on the merits can be 
issued.  Further evidentiary development is also required for 
the tinnitus claim.  Accordingly, the decision below first 
addresses the reopening of the claim as to the first issue, 
followed by a remand order.  


FINDINGS OF FACT

1.  In a March 1985 decision, the Board determined that 
service connection was not warranted for a bilateral ear 
disability, including defective hearing.  

2.  Evidence submitted since March 1985, with regard to the 
issue of service connection for bilateral sensorineural 
hearing impairment, bears directly and substantially upon the 
issue of service connection therefor as it is neither 
cumulative nor redundant of evidence previously submitted; 
and, by itself or in connection with evidence previously 
assembled, is significant enough that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1985 Board decision, which denied service 
connection for a bilateral ear disability, including 
defective hearing, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1104 (2003).  

2.  New and material evidence has been received since March 
1985 to reopen the claim of entitlement to service connection 
for bilateral sensorineural hearing loss.   38 U.S.C.A. § 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1996, the veteran petitioned the RO to reopen a 
previously denied claim of entitlement to service connection 
for bilateral sensorineural hearing loss.  A January 1997 
rating decision denied the petition on the grounds that no 
new and material evidence had been submitted to reopen the 
claim.  The veteran perfected an appeal to the Board.  

To reopen a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Unappealed decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. §§ 3.156, 20.1104 (2003).  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996) (The Board does not have 
jurisdiction to consider a claim which it had previously 
denied unless new and material evidence is presented.).  

A claim of entitlement to service connection for a bilateral 
ear disability, including hearing impairment, was last before 
the Board in March 1985.  The Board reviewed all of the 
evidence and information of record at that time, and 
determined that service connection had not been established.  
The veteran was notified of this decision.  Thus, the March 
1985 Board decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1104 (2003).  Accordingly, for the 
purposes of reopening the claim, evidence submitted since 
March 1985 is of concern for the Board.  

As for what constitutes new and material evidence, such 
evidence is that not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(2001).  
The Board notes that, while there has been a recent amendment 
to 38 C.F.R. § 3.156(a) during the appeal period, the amended 
version applies only to claims filed on or after August 29, 
2001.  Because the veteran's claim was filed in October 1996, 
the pre-amended version applies.  No other standard than that 
articulated in the regulation applies to the determination of 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In addition, when presented with a claim to reopen a 
previously and finally denied claim, VA must perform a two-
step analysis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
First, it must be determined whether the evidence submitted 
by the claimant is new and material.  Second, if new and 
material evidence has been presented, the claim is to be 
reopened and evaluated on its merits; in such circumstances, 
VA will consider all evidence, both old and new.

The Board finds that there is new and material evidence of 
record after March 1985, summarized as follows:  

(1)  VA medical center treatment records dated between 1989 
to 1996 indicating that the veteran had reported difficulty 
in hearing and left ear pain several times during this time 
period.  

(2)  Private physicians' and audiologists' records dated 
between 1993 to 1999 indicating that several audiometry 
evaluations were performed, and that bilateral hearing 
impairment was noted.

(3)  Several layperson statements, dated between 1996 to 
2001, submitted by individuals who had served in the military 
with the veteran, attesting to their personal knowledge of 
the veteran's acoustic trauma in service and/or the veteran's 
problems concerning his ears, e.g., observation of discharge 
from the veteran's ears. 

(4)  August 2002 VA medical center report of an audiology 
consultation indicating that the veteran has mild to severe 
hearing loss in the left ear, and mild to profound hearing 
loss in the right ear.

(5)  Transcript of the January 2003 hearing before the 
undersigned, which documents the veteran's personal testimony 
on in-service acoustic trauma and his progressively 
deteriorating hearing impairment. 
  
The above evidence was not of record at the time of the 
Board's 1985 decision, and is new.  38 C.F.R. § 3.156(a).  
The evidence also is material, as it is significant enough so 
that not considering it could result in an unfair decision on 
the merits of the claim.  More simply put, as applied to this 
claim, the new evidence above: (1) helps corroborate the 
veteran's account of in-service acoustic trauma (layperson 
statements); and (2) documents the fact that the veteran has 
had progressively deteriorating hearing impairment over many 
years.  As such, the evidence above addresses two of the 
three basic elements required for service connection - injury 
in service and existence of a current disability.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See also Pond 
v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. 
App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).    

In light of the above, the Board finds that the "new" 
evidence bears directly and substantially upon the specific 
matter under consideration; is not merely cumulative or 
redundant; and, by itself or in connection with evidence 
already in the file, is significant enough that not 
considering it would be unfair to the veteran.  Accordingly, 
the Board concludes that new and material evidence has been 
received since March 1985 to reopen the claim of entitlement 
to service connection for bilateral hearing loss.  In 
reaching this decision, any reasonable doubt in this regard 
has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
Veterans Claims Assistance Act 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  Essentially, 
this law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Most 
recently, the VCAA was revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  Given that the Board has reopened the bilateral 
hearing loss claim, it is clear that sufficient evidence was 
developed for a favorable decision to this extent.  Thus, no 
further discussion of the VCAA is warranted as to the issue 
of whether new and material evidence has been submitted for 
the bilateral hearing loss claim.  However, on remand, both 
the reopened claim and the tinnitus claim are subject to the 
requirements of VCAA, VA regulations implementing VCAA, and 
all controlling legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

The veteran's claim of entitlement to service connection for 
bilateral sensorineural hearing loss is reopened.  To this 
extent, the appeal is allowed.  


REMAND

Having determined that new and material evidence has been 
received to reopen the bilateral hearing loss claim, the 
Board has reviewed the entire record to determine whether the 
issue of service connection can now be adjudicated.  The 
Board finds that additional evidentiary development is 
required in the form of a VA medical examination by a 
qualified audiologist to render an opinion as to whether 
there is an etiological relationship between active duty and 
hearing loss.  A medical nexus opinion is the third element 
in the basic test for determining whether service connection 
is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Furthermore, there is VA medical evidence, dated in 1992, 
noting that the veteran has tinnitus.  However, the record is 
devoid of an opinion on whether there is a relationship 
between tinnitus and active duty.    

Accordingly, the Board directs the following on remand:

1.  Schedule the veteran for a VA medical 
examination by a qualified audiologist to 
determine: (a) whether the veteran's 
current bilateral sensorineural hearing 
impairment is, at least as likely as not, 
causally or etiologically related to 
active service; and (b) whether there is, 
at least as likely as not, an etiological 
relationship between the claimed tinnitus 
and active service.  The veteran's claims 
folder should be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted as to either or both issue(s).  
If the decision remains in any manner 
adverse to the veteran on either issue, 
provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.  

3.  The directives in this remand order 
must be completed consistent with the 
requirements and duties arising from the 
VCAA, as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



